[Cite as Andes v. Ohio Atty. Gen.'s Office, 2017-Ohio-4251.]




JODI ANDES                                              Case No. 2017-00144-PQ

        Requester                                       Special Master Jeffery W. Clark

        v.                                              REPORT AND RECOMMENDATION

OHIO ATTORNEY
GENERAL’S OFFICE

        Respondent


        {¶1} R.C.149.43(C) provides that a person allegedly aggrieved by a violation of
division (B) of that section may either commence a mandamus action, or file a complaint
under R.C. 2743.75.            In mandamus actions alleging violations of R.C. 149.43(B),
a relator must establish by “clear and convincing evidence” that they are entitled to
relief. State ex rel. Miller v. Ohio State Hwy. Patrol, 136 Ohio St. 3d 350, 2013-Ohio-
3720, ¶ 14. As for actions under R.C. 2743.75 alleging violations of R.C. 149.43(B),
neither party has suggested that another standard should apply, nor is another standard
prescribed by statute. R.C. 2743.75(F)(1) states that such claims are to be determined
through “the ordinary application of statutory law and case law * * *.” Accordingly, the
merits of this claim shall be determined under a standard of clear and convincing
evidence, i.e., “that measure or degree of proof which is more than a mere
‘preponderance of the evidence,’ but not to the extent of such certainty as is required
‘beyond a reasonable doubt’ in criminal cases, and which will produce in the mind of the
trier of facts a firm belief or conviction as to the facts sought to be established.” Cross v.
Ledford, 161 Ohio St. 469 (1954), paragraph three of the syllabus.
        {¶2} On July 22, 2016, requester Jodi Andes sent an email to respondent
Ohio Attorney General’s Office (AGO) stating that she “would like to make a public
records request with the Ohio Attorney General’s Office for information on the case of
Bobby Thompson/John Donald Cody. * * * I am happy to the [sic] public records I am
Case No. 2017-00144-PQ                             -2-       REPORT AND RECOMMENDATION


seeking now, if it is able to be considered, or I can wait if there is an appeal
pending. * * *. Can either of you check to see if information from the case file is able to
be released yet?” (Requestor Exhibits p. 11.) Andes added later the same day that “I
can give specifics on my request, just thought I would check first. No since [sic] in
itemizing if there is still a court case pending.”1 (Id. p. 10.) On July 27, 2016, the AGO
responded, “I checked on this for you and there is a pending appeal in the 8th District, so
therefore our records would not yet be public.” (Id.) Later the same day Andes sent an
email stating she believed “the issue is now closed in the Eighth District Court of
Appeals. * * *. If it is closed I will get you my formal request for records.” (Id. p. 8.) The
AGO replied the same day that the court of appeals had not yet ruled on a motion by
the defendant to reopen his direct appeal under App. R. 26. (Id.) Over the next four
months, no further correspondence was exchanged.
        {¶3} On December 2, 2016, Andes sent an email to the AGO stating,
            a. “I would like to go ahead and make a formal Open Record Request for
               copies of Bobby Thompson’s computer files that were found on his
               computer and shared with Ohio investigators by Florida investigators as
               well as a digital copy of the computer files/hard drive files/flash drive files
               found on Mr. Cody or his property after his arrest. These were all admitted
               into evidence as part of his trial in Cuyahoga County Common Pleas
               Court. These materials are not germane to his appeal and were part of the
               evidence used to earn a conviction.”
(Id.)   The AGO acknowledged receipt of the request the same day. (Id. p. 7.)
On January 3, 2017, Andes requested an update, and the AGO responded on
January 5, 2017 that there had been a new filing in the 8th appellate district. (Id. p. 6.)
On January 17, 2017, Andes again requested an update (Id.), and on January 19, 2017
the AGO responded:


         1 Andes’ pleadings, and email of March 24, 2017 (Respondent’s Exhibit C) also refer to several

contacts with the AGO by telephone. Since the contents of the alleged telephone communications are
neither supported by affidavit, nor admitted by the AGO, assertions based on these contacts will not be
considered as evidence.
Case No. 2017-00144-PQ                        -3-      REPORT AND RECOMMENDATION


              b. “Your records request is still undergoing a legal review. Your request asks
                 for ‘computer files that were found on his computer and shared with Ohio
                 investigators by Florida investigators as well as a digital copy of the
                 computer files/hard drive files/flash drive files found on Mr. Cody or his
                 property after his arrest.’

              c. As I mentioned on the phone, if the records you are in fact seeking were
                 the small portion of the above computer documents actually admitted into
                 evidence, you should be able to easily get them from the courts. The
                 exhibits used in court would be in the custody of the Cuyahoga County
                 Clerk of Courts, as the Clerk of Courts for the 8th Dist. Court of Appeals.”

(Id. p. 5.)
       {¶4} On February 10, 2017, Andes filed a complaint under R.C. 2743.75 alleging
unreasonable delay in responding to her request and denial of access to public records
in violation of R.C. 149.43(B). The case proceeded to mediation, and on April 17, 2017,
the court was notified that the case was not resolved and that mediation was
terminated.      On May 1, 2017, the AGO filed a combined response and motion to
dismiss pursuant to R.C. 2743.75(E)(2).
       {¶5} For the reasons stated below, the special master concludes that subsequent
to the filing of the complaint, the AGO has provided Andes with copies of all public
records responsive to her request of December 2, 2016. However, because the AGO
failed to provide the responsive records within a reasonable period of time, Andes is
entitled to recover her filing fee and other costs incurred.
       Motion to Dismiss
       {¶6} The AGO asserts that Andes’ complaint is deficient on its face for failure to
comply with R.C. 2743.75(D)(1), which states that a requester “shall attach to the
complaint copies of the original records request and any written response or other
communications relating to the request from the public office * * *.” The AGO argues
that Andes’ failure to attach the original records request constitutes a failure to “make a
short and plain statement of the claim showing that the party is entitled to relief” as
Case No. 2017-00144-PQ                      -4-     REPORT AND RECOMMENDATION


required by Civ.R. 8(A), and further constitutes “failure to state a claim upon which relief
may be granted.” Civ.R. 12(B)(6).
       {¶7} Andes submitted the missing copies of the original request and related
correspondence as “Requestor Exhibits” on March 13, 2017. While the AGO correctly
notes that the submission was not in the form of an amended complaint, the Rules of
Civil Procedure, to the extent that they would by their nature be clearly inapplicable, do
not apply to procedure in special statutory proceedings. Civ.R. 1(C)(6). R.C. 2743.75 is
a special statutory proceeding providing, at (E)(2), that other than the complaint and
response, “[n]o further motions or pleadings shall be accepted by the clerk of the court
of claims or by the special master * * * unless the special master directs in writing that a
further motion or pleading be filed.” Subsequent to the AGO’s filing of its response, the
special master directed that Andes’ Exhibits be accepted for filing. (Order, May 3, 2017.)
Andes’ initial failure to submit required documents pursuant to R.C. 2743.75(D)(1) has
been rectified, and it is therefore recommended that the motion to dismiss be
OVERRULED.
       Suggestion of Mootness
       {¶8} In an action to enforce R.C. 149.43(B), a public office may produce the
requested records prior to the court’s decision, and thereby render the claim for
production of records moot. State ex rel. Striker v. Smith, 129 Ohio St. 3d 168, 2011-
Ohio-2878, ¶ 18-22. A court considering a claim of mootness must first determine what
records were requested, and then whether all responsive records were provided.
       {¶9} As summarized above, Andes’ July 2016 correspondence with the AGO
expressed her intent to make a public records request, at some future date that she
conditioned on the conclusion of a particular appellate case.           I find that Andes’
correspondence with the AGO prior to December 2, 2016 constituted, at most,
preliminary inquiries as to whether the time was ripe for her to make a detailed “formal”
public records request. The correspondence nowhere submitted an actual request for
Case No. 2017-00144-PQ                      -5-     REPORT AND RECOMMENDATION


specified records. Over four months later, on December 2, 2016, Andes wrote to the
AGO:
          d. “I would also like to go ahead and make a formal Open Record Request
             for copies of Bobby Thompson’s computer files that were found on his
             computer and shared with Ohio investigators by Florida investigators as
             well as a digital copy of the computer files/hard drive files/flash drive files
             found on Mr. Cody or his property after his arrest. These were all admitted
             into evidence as part of his trial in Cuyahoga County Common Pleas
             Court. These materials are not germane to his appeal and were part of
             the evidence used to earn a conviction.”

(Requestor Exhibits p. 8.)    Thus, the only public records request presented is for
computer files located on particular storage devices, expressly described as and limited
to the files “admitted into evidence as part of [Thompson’s] trial in Cuyahoga County
Common Pleas Court.”
       {¶10} The AGO acknowledged this request on December 2, 2016 (Id. p. 7), but
did not provide any responsive records prior to the filing of this action. On March 15,
2017, after the referral of this case to mediation and the filing of Andes’ Requestor
Exhibits, the AGO sent Andes a letter enclosing its first production of records.
(Respondent’s Ex. A.) The letter enclosed a copy of the State’s Exhibit List from the
Thompson trial, with an invitation to Andes to prioritize production of the exhibits if
desired. The AGO advised that it would not be charging for these records. On March
22, 2017, the AGO sent a letter with an enclosure continuing the production of records.
(Respondent’s Ex. B.) On March 24, 2017, Andes sent an email in response to the
AGO letter of March 15, 2017 in which she agreed that the records provided by “Florida”
were actually records shared by the IRS and are those labeled as State’s Exhibits
110-112 in the Thompson case. (Respondent’s Ex. C.) She also utilized the master
exhibit list to provide the AGO with the remaining “list of records I believe would satisfy
my records request.” (Id. p. 2.) The AGO sent a letter on April 13, 2017, in which it
acknowledged Andes’ March 24, 2017 correspondence, made a final production of
Case No. 2017-00144-PQ                      -6-     REPORT AND RECOMMENDATION


documents, and stated that it believed “we have now satisfied your public records
request.”    (Respondent’s Ex. D.)    On April 28, 2017, the AGO sent a final letter
correcting a misstatement in its letter of April 13, 2017 regarding files contained in one
of the exhibits. (Respondent’s Ex. E.) The author of the AGO letters avers that as of
May 1, 2017, Andes had not contacted him since he sent the April 13, 2017 letter.
(Response, Donahue Aff. ¶ 9.)

      AGO Required to Provide Only Items Responsive to the Request and that
      are “Public Records”

      {¶11} The policy underlying the Public Records Act is that “open government
serves the public interest and our democratic system.” State ex rel. Dann v. Taft, 109
Ohio St. 3d 364, 2006-Ohio-1825, ¶ 20. Therefore, R.C. 149.43 must be construed
“liberally in favor of broad access, and any doubt is resolved in favor of disclosure of
public records.” State ex rel. Cincinnati Enquirer v. Hamilton Cty., 75 Ohio St. 3d 374,
376, 662 N.E.2d 334 (1996).
      {¶12} However, a public office is only required to produce records that are
responsive to the specific terms of the request. “R.C. 149.43(C) requires a prior request
as a prerequisite to a mandamus action.” State ex rel. Lanham v. Smith, 112 Ohio
St.3d 527, 2007-Ohio-609, ¶ 14. “There can be no ‘failure’ of a public office to make a
public record available ‘in accordance with division (B),’ without a request for the record
under division (B).” State ex rel. Bardwell v. Ohio Atty. Gen., 181 Ohio App. 3d 661,
2009-Ohio-1265, ¶ 5 (10th Dist.). Andes’ request was for the “computer files” that were
“admitted into evidence” in the Thompson trial, and the AGO attests that all responsive
records to this request have been provided. The lead prosecutor in the Thompson
case, Senior Assistant Attorney General Brad Tammaro, verifies that,
            e. “Any files on the electronic storage devices seized from Mr. Cody
               [Thompson] that were actually used were admitted into evidence in Mr.
               Cody’s criminal trial as Exhibit 26, 26-1 and 124. Redacted versions of
               these exhibits were produced to the Requester after legal review.”
Case No. 2017-00144-PQ                      -7-     REPORT AND RECOMMENDATION


(Tammaro Aff. ¶ 8.) The terms of this assertion of completion mirror Andes’ request for
all computer files “admitted into evidence” in Thompson’s trial.
       {¶13} The AGO provides additional, detailed explanation regarding those trial
exhibits that were not responsive to the request. Tammaro testifies that certain exhibits
(35, 36, 101, and 104-112) were introduced only as data storage devices to establish
the chain of custody of the evidentiary information they contained. Any evidentiary data
or “files” contained in these exhibits that were used as evidence in the trial were
introduced separately in Exhibits 26, 26-1, and 124. (Tammaro Aff. ¶16.) A container
of record information is not itself a “record” as defined at R.C. 149.011(G):
          f. “(G) ‘Records’ includes any document, device, or item, regardless of
             physical form or characteristic, including an electronic record as defined in
             section 1306.01 of the Revised Code, created or received by or coming
             under the jurisdiction of any public office of the state or its political
             subdivisions, which serves to document the organization, functions,
             policies, decisions, procedures, operations, or other activities of the
             office.”
Physical storage media such as hard drives, compact disks, or flash drives do not,
separate from the information they contain, serve to document the activities of a public
office under the facts and circumstances of this case. This is most apparent when
electronic storage media are unused and blank. It is equally true of a piece of physical
evidence thought to contain information, but from which no information was extracted by
the office. 2007 Ohio Op. Atty. Gen. No. 2007-034 (untested cigarette butt taken from a
crime scene is not a “record”). Any computer files contained in the state exhibit storage
devices, but that were not separately used as evidence by the State, are thus
non-responsive to Andes’ request for computer files that were admitted into evidence.
       {¶14} Such files also do not qualify as “records” to which the Public Records Act
applies. Information that a public office happens to be storing, but which does not serve
to document any aspect of the office’s activities, does not meet the statutory definition of
a “record.” State ex rel. McCleary v. Roberts, 88 Ohio St. 3d 365, 367-368, 725 N.E.2d
Case No. 2017-00144-PQ                       -8-     REPORT AND RECOMMENDATION


1144 (2000) (children’s identity and address information contained in files of summer
pool programs did nothing to document any aspect of the Recreation and Parks
Department). The AGO has submitted evidence that, other than the files entered into
evidence in the criminal trial, the contents of the storage devices were either not
relevant to its investigation, or were not used in the criminal prosecution. (Tammaro Aff.
¶ 5-8.) R.C. 149.011(G) requires more than mere receipt and possession of an item in
order for it to be a record for purposes of R.C. 149.43. State ex rel. Beacon Journal
Publ'g Co. v. Whitmore, 83 Ohio St. 3d 61, 64, 697 N.E.2d 640 (1998). This has
especially significant practical consequences for criminal investigations, where seized
computer or other storage devices may contain voluminous extraneous content that is
personal, business, or otherwise unrelated to the criminal investigation. If such contents
were considered “records” merely by receipt and possession, the public office would be
obliged to respond fully to requests for them, including analysis of potentially applicable
exceptions for intellectual property, personal information, medical records – any of
myriad public records exceptions, many of which could only be asserted or supported
by the person from whom the storage device was seized. No such absurd result is
required by the language of R.C. 149.011(G). Id. The testimony in this case is that the
AGO never used the contents of these devices to perform its public function, other than
as the contents were separately introduced into evidence and have been fully copied to
Andes. I conclude that the unused contents of storage devices seized in the criminal
investigation of Thompson were not “records” of the AGO, and the AGO had no
obligation to produce such contents in response to Andes’ public records request.
       {¶15} The AGO also argues that an item temporarily outside of a public office’s
possession and control is not subject to production by the public office until it is returned
to its possession. State ex rel. Striker v. Smith, 129 Ohio St. 3d 168, 2011-Ohio-2878,
¶¶ 2, 16, 28.     The AGO submitted evidence that Exhibits 35 and 36 are in the
possession of the Cuyahoga County Clerk of Courts, having been physically admitted
Case No. 2017-00144-PQ                     -9-     REPORT AND RECOMMENDATION


into evidence at trial. (Tammaro Aff. ¶ 11.) I conclude that these exhibits have been
unavailable for response to Andes’ requests.
       {¶16} Finally, the AGO states that it redacted excepted information from within
evidentiary documents that it provided to Andes.         In asserting exceptions to an
otherwise proper public records request, a public office bears the burden of proof:
          g. “Exceptions to disclosure under the Public Records Act, R.C. 149.43,
             are strictly construed against the public-records custodian, and the
             custodian has the burden to establish the applicability of an exception. * *
             * A custodian does not meet this burden if it has not proven that the
             requested records fall squarely within the exception.”
State ex rel. Cincinnati Enquirer v. Jones-Kelley, 118 Ohio St. 3d 81, 2008-Ohio-1770,
886 N.E.2d 206, ¶ 10.
       {¶17} Social Security Numbers may be redacted from most records. State ex rel.
Office of Montgomery County Pub. Defender v. Siroki, 108 Ohio St. 3d 207, 2006-Ohio-
662, ¶ 17-18; R.C. 149.43(A)(1)(dd). Bank and credit card account numbers may also
be redacted. R.C. 149.43(A)(1)(dd). Although these redactions were not performed
until after Andes had filed her pleadings in this action, her correspondence of
March 24, 2017 does not reflect any concern for the redactions
       {¶18} Based on the above principles, the table below summarizes the responses
made by the AGO regarding each trial exhibit that has been referenced by the parties:

Exhibit             AGO Response                             Support/Authority
26, and 26-1        March 15, 2017 – copies (348 pgs.)       Donahue Aff. ¶ 4; Siroki;
(files introduced   provided. SSNs and banking Nos.          R.C. 149.43(A)(1)(dd)
as evidence)        redacted

35 (computer        April 13, 2017 – introduced as a         Tammaro Aff. ¶¶ 9, 11, 16:
disk)               container, not in AGO possession         Striker v. Smith
[Cite as Andes v. Ohio Atty. Gen.'s Office, 2017-Ohio-4251.]



36 (Portable hard April 13 and April 28, 2017 –                Tammaro Aff. ¶¶ 10-11, 16;
drive)            introduced as a container, not in AGO        Moore Aff. ¶ 5-9: Striker v.
                  possession, contents introduced in           Smith
                  Exhibits 110-112
66-74             March 22, 2017 – copies (1,926 pgs.)         Donahue Aff. ¶ 5; Siroki
80-92             provided. SSNs redacted
95-98
101               April 13, 2017 – introduced as               Tammaro Aff. ¶¶ 12, 16
(flash drive)     container, all evid. contents
                  introduced in Ex.s 26 and 26-1
102-103           April 13, 2017 – introduced as               Tammaro Aff. ¶ 17
(flash drives)    containers, but contain no files
104-106           April 13, 2017 – introduced as               Tammaro Aff. ¶¶ 12, 16
(flash drives)    containers, all evid. contents
                  introduced in Ex.s 26 and 26-1
107               April 13, 2017 – introduced as               Tammaro Aff. ¶¶ 13, 16
(floppy diskette) container, all evid. contents
                  introduced in Ex.s 26 and 26-1
108               April 13, 2017 – introduced as               Tammaro Aff. ¶¶ 14, 16
(Netbook hard     container, all evid. contents
drive)            introduced in Ex.s 26 and 26-1
109               April 13, 2017 – introduced as               Tammaro Aff. ¶¶ 15, 16
(compact disk)    container, all evid. contents
                  introduced in Ex.s 26 and 26-1
110-112           April 13, 2017 – introduced as               Tammaro Aff. ¶¶ 15, 16
(compact disks)   containers, all evid. contents
                  introduced in Ex.s 26 and 26-1
113-115           March 22, 2017 – copies (1,926 pgs.)         Donahue Aff. ¶ 5; Siroki
117-123           provided. SSNs redacted
124               April 13, 2017 – copies (14 pgs.)            Donahue Aff. ¶ 7; Siroki
                  provided. SSNs redacted

        Timeliness of Response and Production of Records
        {¶19} The AGO has rendered Andes’ claim for production of records moot.
However, unless the records were made available “within a reasonable period of time,”
a claim for relief based on the untimeliness of the response is not mooted by the
production of the records. In mandamus actions under R.C. 149.43(C) where post-
complaint production has rendered the claim moot, “[s]tatutory damages may be
Case No. 2017-00144-PQ                      -11-    REPORT AND RECOMMENDATION


awarded if the public record has not been provided promptly. R.C. 149.43(C)(1).” State
ex rel. Cincinnati Enquirer v. Deters, Slip Opinion No. 2016-Ohio-8195, ¶ 22; State ex
rel. DiFranco v. City of S. Euclid, 138 Ohio St. 3d 367, 2014-Ohio-538, ¶ 24. Similarly, if
attorney fees are available, the Ohio Supreme Court has held:
          h. “In view of the absence of an express statutory prohibition and the
             proclivity of some custodians of public records to force the filing of a
             mandamus action by a citizen to gain access to records that are obviously
             public, we hold that a court may award attorney fees pursuant to R.C.
             149.43 where (1) a person makes a proper request for public records
             pursuant to R.C. 149.43, (2) the custodian of the public records fails to
             comply with the person's request, (3) the requesting person files a
             mandamus action pursuant to R.C. 149.43 to obtain copies of the records,
             and (4) the person receives the requested public records only after the
             mandamus action is filed, thereby rendering the claim for a writ of
             mandamus moot.”
State ex rel. Pennington v. Gundler, 75 Ohio St. 3d 171, 174, 661 N.E.2d 1049 (1996);
State ex rel. Calvary v. City of Upper Arlington, 89 Ohio St. 3d 229, 232, 729 N.E.2d
1182 (2000).
       {¶20} As with public records mandamus actions under R.C. 149.43(C)(2), actions
under R.C. 2743.75 are also available to a person aggrieved by the failure of a public
office to timely provide public records. R.C. 149.43(C)(1). R.C. 2743.75(F)(3) states:
          i.   (3) If the court of claims determines that the public office or person
               responsible for the public records denied the aggrieved person access to
               the public records in violation of division (B) of section 149.43 of the
               Revised Code and if no appeal from the court's final order is taken under
               division (G) of this section, both of the following apply:
                    **
          j.   (b) The aggrieved person shall be entitled to recover from the public office
               or person responsible for the public records the amount of the filing fee of
               twenty-five dollars and any other costs associated with the action that are
               incurred by the aggrieved person, * * *.

Failure to provide copies within a reasonable period of time denies the aggrieved
person access to the public records, from the time the reasonable period expired until
Case No. 2017-00144-PQ                     -12-     REPORT AND RECOMMENDATION


the records are provided, in violation of R.C. 149.43(B). DiFranco, supra, ¶ 19-21;
compare State ex rel. Bardwell v. Cuyahoga Cty. Bd. of Comm’rs, 127 Ohio St. 3d 202,
2010-Ohio-5073, ¶ 16 (claim for production rendered moot after complaint filed, but
under the circumstances of the case, all responsive records were still promptly
provided, i.e., no “lost use”). It is therefore appropriate to proceed to determine whether
the AGO denied timely access to public records in violation of R.C. 149.43(B)(1) and
whether Andes is entitled to recovery of the filing fee and any other costs incurred
associated with the action.
        {¶21} The AGO promptly acknowledged the request of December 2, 2016 by
return email.   On January 19, 2017, the AGO advised Andes that “[y]our records
request is still undergoing a legal review.”      Timeliness of production of records is
analyzed under the facts and circumstances of each case. State ex rel. Shaughnessy
v. City of Cleveland, Slip Opinion at 2016-Ohio-8447, ¶ 8. Here, the requested records
all related to a single litigation file, and all had been introduced as exhibits in a trial
court. AGO trial counsel were thus familiar with the contents of the requested records,
and would have already considered any bases for filing exhibits under seal or with
redactions based on privilege.     While the records requested could be considered
voluminous, the AGO does not show that the legal issues required three months for
review, or that initial production of responsive records and explanations could not have
begun shortly after the December 2, 2016 request.         The AGO’s first production of
responsive records, or any explanation regarding unavailable, non-existent or excepted
records, was March 15, 2017. The AGO response from that point forward accelerated
and provided, on a rolling basis, a total of 2,288 pages of responsive records. The AGO
invited Andes to advise how she would like the remaining production prioritized, and
waived any charges for copying. Production of records was completed on April 13,
2017.
Case No. 2017-00144-PQ                     -13-     REPORT AND RECOMMENDATION


       {¶22} I find that the one hundred and three-day delay between the date of the
request, and the initial production of any records or explanation, exceeded the
“reasonable period of time” required by R.C. 149.43(B)(1). See State ex rel. Warren
Newspapers, Inc. v. Hutson, 70 Ohio St. 3d 619, 623, 640 N.E.2d 174 (1994).
       Conclusion
       {¶23} Upon consideration of the pleadings and attachments, I find that Andes has
established by clear and convincing evidence that the AGO violated division (B) of
R.C. 149.43 in not providing copies of requested records within a reasonable period of
time. I further find that subsequent to the filing of this action the AGO provided copies
of all requested public records, and that the claim for production of records is therefore
MOOT. Accordingly, I recommend that the court issue an order GRANTING IN PART
Andes’ claim, and ORDERING that Andes is entitled to recover from the AGO the
amount of the filing fee of twenty-five dollars and any other costs associated with the
action that she incurred.
       {¶24} Pursuant to R.C. 2743.75(F)(2), either party may file a written objection
with the clerk of the Court of Claims of Ohio within seven (7) business days after
receiving this report and recommendation. Any objection shall be specific and state
with particularity all grounds for the objection. A party shall not assign as error on
appeal the court’s adoption of any factual findings or legal conclusions in this report and
recommendation unless a timely objection was filed thereto. R.C. 2743.75(G)(1).




                                               JEFFERY W. CLARK
                                               Special Master
Case No. 2017-00144-PQ          -14-    REPORT AND RECOMMENDATION


cc:
Jodi Andes                        Halli Brownfield Watson
9307 Harlequin Court              Assistant Attorney General
Pickerington, Ohio 43147          Constitutional Offices Section
                                  30 East Broad Street, 16th Floor
                                  Columbus, Ohio 43215

                                  Matthew J. Donahue
                                  Assistant Attorney General
                                  150 East Gay Street, 16th Floor
                                  Columbus, Ohio 43215


Filed May 10, 2017
Sent to S.C. Reporter 6/13/17